Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-27 claim 1 requires that component 1 and 2 and 3 “are present in the lubricating composition in sufficient amount of provide at least 200 ppm of phosphorous to the lubricant composition”.  It is unclear if component 1 or 2 or 3 must cumulatively provide the 200 ppm or if each individually must provide this amount.  As the rejection applies to claim 1 it applies to all dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakari et al (US 2010/0105590 A1) and EP 2826847 A1 (hereafter ‘847 this was supplied via IDS)
Regarding claims 1-28 Nagakari teaches a lubricant composition (abstract) for use in hydraulic equipment or a turbine (p 1).  The lubricant contains:
A.  A base oil which can be a Group I-III base oil, see p 88.
B.  A mixture of (p 46 for mixture and amount) of phosphorylated carboxylic acids.  This is used up to 2% of the composition.  Given the structure of the additives this would provide more than 200 ppm of phosphorous to the lubricant composition. The phosphorylated carboxylic acids includes exactly those of the Markush structure of part C of claim 1 of the instant application, see p 54-56.  This includes where all the X may be oxygen or sulfur.  Also specifically given for use is the compound of part D of claim1 of the instant application.  See p 56-60. This (component D of claim1 of the instant application) alone is used in the amount of up to 0.1% of the composition.
prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
C.  Other additives includes antioxidants (p 33), dispersants, detergents, viscosity modifiers, metal deactivators and friction modifiers (p 33) used in the amount of up to about 2% of the composition, see p 34.
No transition metals or polymethacrylates are given as necessary to the composition.
Nagakari does not specifically give a compound matching the Markush structure of part B of claim 1 of the instant application.
EP 2826847 A1 teaches a lubricant composition used as a hydraulic oil, see p 2.  The composition contains a compound matching the Markush structure of part B of claim 1 of the instant application.  See p 7. This has a synergistic effect with phosphorylated ethers.  See p 67-69 for examples of the effect and claim 1 for the structure of the ether.  This is used as an anti-wear agent.  It is used in the amount of 0.1% of the composition in the examples and the range of 0.02% to 0.2%, see p 36 for amount.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additive of ‘847 in the amount taught by ‘847 in the invention of Nagakari. Nagakari already calls for use of additives known in the art.  The additive of ‘847 is an effective antiwear additive for a hydraulic lubricant and has a synergistic effect with compounds like those phosphorylated carboxylic acids taught in Nagakari.
Given the range of preferred use of the phosphorylated carboxylic acids and the additive of ‘847 the ratio of 1:1:1 of the three compounds is taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/
 Examiner, Art Unit 1771                                                                                                                                                                                             
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771